Citation Nr: 0328479	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-18 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation of the service-
connected amputation scar, right fifth toe, currently rated 
10 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veteran's Service Officers


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1942 to 
February 1946. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which assigned an increased evaluation of 
10 percent under Diagnostic Code (DC) 7804, effective July 
31, 2001, for the veteran's service-connected right fifth toe 
amputation scar.   
 

REMAND

In April 2002, the veteran submitted a statement entitled 
"notice of disagreement."  The veteran requested an 
increase in compensation for the amputation of his right 
fifth toe, pursuant to DC 5172.  However, while service 
connection had already been established for the veteran's 
scar resulting from amputation of his right fifth toe under 
DC 7804, service connection had not, and currently has not, 
been established for the other disability resulting from 
amputation of the veteran's right fifth toe.  Thus, the 
veteran's April 2002 statement was, in effect, a new claim 
seeking service connection for the amputation of his right 
fifth toe

Because a grant of service connection for disability other 
than scar resulting from amputation of the veteran's right 
fifth toe could impact the claim for an increased rating for 
the now on appeal, the two issues are inextricably 
intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson 
v. West, 12 Vet. App. 11 (1998). In this case, however, the 
RO has not yet considered the veteran's claim for service 
connection for disability other than scar resulting from 
amputation of the right fifth toe on the merits. 

For this reason, the RO should take appropriate steps to 
develop and adjudicate the veteran's claim of service 
connection.  If the claim is not resolved in the veteran's 
favor, the RO should assure that the veteran is afforded an 
opportunity to complete the procedural steps for an appeal, 
as outlined in 38 U.S.C.A. § 7105.  After the RO adjudicates 
the claim of service connection for disability other than 
scar resulting from amputation of his right fifth toe, the RO 
should re-adjudicate the veteran's claim for an increased 
rating for disability of the right fifth toe.

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO shall develop and adjudicate the 
issue of whether service connection for 
disability other than a scar resulting from 
amputation of the right fifth toe is 
warranted.   

2.  If the claim for service connection for 
additional disability resulting from 
amputation of the fifth toe is denied, the RO 
should provide to the veteran and his 
representative notification of that denial 
and notification of the veteran's appellate 
rights. The veteran and his representative 
are hereby reminded that to obtain appellate 
consideration of this issue, or any other 
issue that is not currently in appellate 
status, an appeal as to the denial of such an 
issue must be timely perfected. See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.300, 20.301, 
20.302 (2002).

3.  Unless the increased rating claim for 
residuals of amputation of the right fifth 
toe is resolved to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case on this 
issue and afforded the appropriate 
opportunity to respond with written and/or 
other argument in response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



